 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10
   RACHEL BERVEN, an individual,                      CASE NO. 1:18-cv-01542-DAD-EPG
11 JAMES BERVEN, an individual,

12                Plaintiffs,
                                                      ORDER GRANTING STIPULATED
13         vs.                                        EXTENSION OF TIME TO RESPOND TO
                                                      AMENDED COMPLAINT
14 LG CHEM, LTD., a Korean corporation doing
   business in California; and DOES 1 through            (ECF No. 50)
15 100, inclusive,

16                Defendants.
17

18

19         Pursuant to the stipulation of the parties (ECF No. 50), and finding good cause exists, IT IS

20 ORDERED that Defendant LG CHEM LTD. shall file its response to the First Amended

21 Complaint on or before October 25, 2019.

22

23
     IT IS SO ORDERED.
24

25     Dated:    October 9, 2019                             /s/
                                                     UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                     1
